Order entered January 4, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00118-CR

                          ANTONIO LAMAR COCHRAN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F15-76529-H

                                              ORDER
       Before the Court is appellant’s December 31, 2018 second motion for extension of time

to file his brief or in the alternative, a motion to suspend the due date until the reporter’s record is

complete. In the motion, appellant notes that not all the days of voir dire were included in the

record and volumes 11 and 12 are identical in content.

       Our review of this appeal shows the thirty-eight volume reporter’s record was filed on

November 1, 2018; volumes 31-38 are sealed. Volumes 11 and 12 are substantially identical,

containing the August 30, 2017 voir dire. On December 31, 2018, court reporter Crystal Jones

filed a supplemental reporter’s record with voir dire from September 6, 2017, along with a letter

stating that the supplemental record represents what should have been uploaded as volume 12

when the reporter’s record was filed November 1, 2018.
       It appears the reporter’s record is now complete. We GRANT appellant’s motion to the

extent it requests an extension of time. Appellant’s brief is DUE January 31, 2019.

       We STRIKE volume 12 of the reporter’s record filed November 1, 2018.



                                                    /s/    LANA MYERS
                                                           JUSTICE